Exhibit 99.1 Real Alloy (Carve-Out of Certain Operations of Aleris Corporation) December 31, 2014 Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Combined and Consolidated Balance Sheets as of December 31, 2014 and 2013 2 Combined and Consolidated Statements of Operations for the years ended December 31, 2014, 2013 and 2012 3 Combined and Consolidated Statements of Comprehensive Income for the years ended December 31, 2014, 2013 and 2012 4 Combined and Consolidated Statements of Cash Flows for the years ended December 31, 2014, 2013 and 2012 5 Combined and Consolidated Statements of Changes in Equity for the years ended December 31, 2014, 2013 and 2012 6 Notes to Combined and Consolidated Financial Statements 7 i Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders of Real Industry, Inc. We have audited the accompanying combined and consolidated balance sheets of Real Alloy (formerly known as Global Recycling and Specification Alloys) (Carve-Out of Certain Operations of Aleris Corporation) as of December 31, 2014 and 2013, and the related combined and consolidated statements of operations, comprehensive income, cash flows and changes in equity for each of the three years in the period ended December 31, 2014. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the combined and consolidated financial position of Real Alloy (formerly known as Global Recycling and Specification Alloys) (Carve-Out of Certain Operations of Aleris Corporation) at December 31, 2014 and 2013, and the combined and consolidated results of its operations and its cash flows for each of the three years in the period ended December 31, 2014, in conformity with U.S. generally accepted accounting principles. /s/ ERNST & YOUNG LLP Cleveland, Ohio June 29, 2015 1 REAL ALLOY (CARVE-OUT OF CERTAIN OPERATIONS OF ALERIS CORPORATION) COMBINED AND CONSOLIDATED BALANCE SHEETS (in millions) December 31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable (net of allowance of $0.4 at December31, 2014 and 2013) Inventories Deferred income taxes Prepaid expenses and other current assets Total Current Assets Property, plant and equipment, net Deferred income taxes Other long-term assets Total Assets $ $ LIABILITIES AND EQUITY Current Liabilities Accounts payable $ $ Toll liability Accrued liabilities Deferred income taxes Total Current Liabilities Deferred income taxes Accrued pension benefits Environmental liabilities Other long-term liabilities Total Long-Term Liabilities Parent Company Equity Net Parent company investment Accumulated other comprehensive loss ) ) Total Parent Company Equity Noncontrolling interest Total Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these audited combined and consolidated financial statements. 2 REAL ALLOY (CARVE-OUT OF CERTAIN OPERATIONS OF ALERIS CORPORATION) COMBINED AND CONSOLIDATED STATEMENTS OF OPERATIONS (in millions) For the years ended December 31, Revenues from external customers $ $ $ Revenues from related parties Total revenues Cost of sales Gross profit Selling, general and administrative expenses Losses on derivative financial instruments Other expense, net Income before income taxes Provision for income taxes Net income Net income attributable to noncontrolling interest Net income attributable to Parent $ $ $ The accompanying notes are an integral part of these audited combined and consolidated financial statements. 3 REAL ALLOY (CARVE-OUT OF CERTAIN OPERATIONS OF ALERIS CORPORATION) COMBINED AND CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in millions) For the years ended December 31, Net income $ $ $ Other comprehensive income (loss), before tax: Currency translation adjustments ) Pension liability adjustments ) ) Other comprehensive income (loss), before tax ) ) Income tax expense (benefit) related to items of other comprehensive income ) ) Other comprehensive income (loss), net of tax ) ) Comprehensive income Comprehensive income attributable to noncontrolling interest Comprehensive income attributable to Parent $ $ $ The accompanying notes are an integral part of these audited combined and consolidated financial statements. 4 REAL ALLOY (CARVE-OUT OF CERTAIN OPERATIONS OF ALERIS CORPORATION) COMBINED AND CONSOLIDATED STATEMENTS OF CASH FLOWS (in millions) For the years ended December 31, Operating activities Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (Benefit from) provision for deferred income taxes ) ) Unrealized losses (gains) on derivative financial instruments ) ) Other Changes in operating assets and liabilities: Change in accounts receivable Change in inventories ) ) ) Change in other assets ) ) Change in accounts payable Change in accrued liabilities ) ) Net cash provided by operating activities Investing activities Payments for property, plant and equipment ) ) ) Proceeds from the sale of property, plant and equipment — — Other ) ) Net cash used by investing activities ) ) ) Financing activities Net transfers from (to) Parent ) ) Distributions to noncontrolling interest ) ) ) Other ) ) ) Net cash provided by (used by) financing activities ) ) Effect of exchange rate differences on cash and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ $ The accompanying notes are an integral part of these audited combined and consolidated financial statements. 5 REAL ALLOY (CARVE-OUT OF CERTAIN OPERATIONS OF ALERIS CORPORATION) COMBINED AND CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (in millions) Net Parent Company Investment Accumulated Other Comprehensive Loss Total Parent Company Equity Noncontrolling Interest Total Equity Balance at January1, 2012 $ $ ) $ $ ) $ Net income — Other comprehensive loss — ) ) — ) Distributions to noncontrolling interest — — — ) ) Net transfers to Parent ) — ) — ) Balance at December31, 2012 ) Net income — Other comprehensive income — — Distributions to noncontrolling interest — — — ) ) Net transfers to Parent ) — ) — ) Balance at December31, 2013 ) Net income — Other comprehensive loss — ) ) — ) Distributions to noncontrolling interest — — — ) ) Net transfers from Parent — — Balance at December31, 2014 $ $ ) $ $ $ The accompanying notes are an integral part of these audited combined and consolidated financial statements. 6 REAL ALLOY (CARVE-OUT OF CERTAIN OPERATIONS OF ALERIS CORPORATION) NOTES TO COMBINED AND CONSOLIDATED FINANCIAL STATEMENTS (in millions, except per share data) 1. BASIS OF PRESENTATION Nature of Operations The accompanying combined and consolidated financial statements include the historical accounts of the Real Alloy business (the “Business” and formerly the Global Recycling and Specification Alloys business) of Aleris Corporation (“Aleris” or the “Parent”) as of December 31, 2014 and 2013 and for each of the three years in the period ended December 31, 2014. The Business’s operations include aluminum processing and recycling activities as well as specification alloy manufacturing and are comprised of two geographic operating segments located in North America and Europe. On February 27, 2015, the Business was acquired by Real Industry, Inc. (“Real Industry”), formerly known as Signature Group Holdings, Inc. See Note 16, “Subsequent Events” for additional information regarding the sale of the Business to Real Industry.
